Citation Nr: 0429404	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  02-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
service connection for degenerative disc disease of the lower 
spine.

Initially, the Board recognizes that the RO evaluated the 
pending claim in terms of whether entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine is warranted.  However, upon closer examination, the 
Board learned that service connection for a low back 
disability was previously denied in a July 1970 rating 
decision and the veteran did not perfect an appeal.  See 
38 C.F.R. § 20.200 (2003) (An appeal consists of a timely 
filed notice of disagreement in writing and after a statement 
of the case has been furnished, a timely filed substantive 
appeal.).  For the reasons explained below, however, the 
Board finds that the July 1970 decision was final and the 
Board has recharacterized the issue as set forth on the first 
page of this decision.  Below, the Board decides whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a low back 
disability.  In light of the favorable decision to reopen the 
claim, the veteran is not prejudiced by this 
recharacterization of the issue on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392- 94 (1993).

In November 2001, the veteran presented testimony before a 
Decision Review Officer.  In April 2004, the veteran 
presented testimony during a video conference before the 
undersigned Acting Veterans Law Judge.  Transcripts of these 
hearings are associated with the claims folder and have been 
reviewed.  Following the April 2004 hearing, the veteran 
faxed a memorandum directly to the Board along with a waiver 
of RO jurisdiction.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  An unappealed July 1970 RO decision denied service 
connection for a low back disability.

3.  The veteran petitioned to reopen his service connection 
claim for a low back disability prior to August 29, 2001.

4.  Evidence received since the July 1970 RO decision 
includes competent evidence that is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim. 


CONCLUSIONS OF LAW

1.  The July 1970 decision denying service connection for a 
low back disability is final.  38 U.S.C.A. § 4005 (c) 1964; 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  

2.  Evidence received since the July 1970 RO decision that 
denied service connection for a low back disability is new 
and material and the veteran's claim for service connection 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection and a decision at this point poses no risk 
of prejudice to the veteran.  See Bernard, supra.  

The veteran has asserted that he did not receive notification 
of the July 1970 rating decision, however, an administrative 
tracking sheet dated in July 1970 indicates that a disability 
award letter along with the July 1970 rating decision was 
sent to the veteran at his address of record.  Furthermore, 
in December 1983, the veteran's employer, the U.S. Postal 
Service, requested a copy of the July 1970 rating decision.  
An information release form shows that the veteran authorized 
the release of July 1970 rating decision to the postal 
service.  Accordingly, the Board finds that the veteran had 
actual notice of the July 1970 denial of service connection 
for a back disability, but did not appeal it.  Thus, the 1970 
denial became final one year after he was notified of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the July 1970 RO decision is final, the veteran's 
request to reopen the service connection claim for a low back 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2004); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R.§ 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his service connection for a low 
back disability prior to such date, therefore the amended 
regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly-presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In the present case, to be new and 
material, the evidence submitted would need to be probative 
of the question of whether the veteran's current low back 
disability was incurred in or aggravated by service.  

As the last final disallowance of the veteran's claim of 
entitlement to service connection for a low back disability 
was a July 1970 RO decision, the Board must now determine 
whether new and material evidence sufficient to reopen the 
claim has been received subsequent to the July 1970 decision.  

When the veteran's claim of entitlement to service connection 
for a low back disability was denied in July 1970, the 
evidence of record consisted of service medical records and a 
June 1970 VA examination report.  The RO denied service 
connection because the VA medical examiner had found no 
permanent, chronic residuals of in-service injury to the back 
and that veteran's only low back diagnosis identified during 
the examination, spina bifida occulta affecting the first 
sacral spine segment, was a congenital condition, and the VA 
is precluded from granting service connection for a 
developmental defect.  See 38 C.F.R. § 3.303(c).

Evidence received since the July 1970 RO decision includes 
private treatment records, VA treatment records, hearing 
transcripts, a November 1998 VA examination report, and lay 
statements.  Specifically, in his November 2001 statement, 
Dr. Peek, a private physician, suggested a nexus between the 
veteran's degenerative disc disease of the lumbar spine and 
service.  This additional medical evidence was not previously 
of record, and it bears directly and substantially upon the 
specific matter under consideration.  It is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (2002).  Accordingly, 
the veteran's claim of entitlement to service connection for 
a low back disability is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a low back disability is 
reopened.  To this extent only, the appeal is granted.


REMAND

As noted above, the VA has a duty to notify the veteran of 
its duties pursuant to the VCAA.  The Board notes that the RO 
provided the veteran with VCAA notification in an April 2001 
letter, however, on review of the claims folder, it does not 
appear that the veteran was notified of the substance of the 
regulations implementing the VCAA.  Such notification should 
be provided to the veteran.  See 38 C.F.R. § 3.159 (2004).

The veteran asserts that he injured his back during service.  
Throughout the veteran's appeal, the RO has referred to a 
February 1970 service medical record showing a complaint of 
back pain and a diagnosis of back strain with probable spasm.  
The service medical records in the claims folder are negative 
for a February 1970 treatment record.  Furthermore, the 
veteran indicated that he had received back treatment during 
service at Fort Polk; Red Stone Arsenal; Fort Bragg, N.C.; 
Baumholder, Germany; and at the headquarters in Korea.  The 
service medical records only show treatment received in 
Germany and at the 125th Medical Detachment.  It appears that 
the service medical records may be incomplete.  

Given the veteran's current diagnosis of degenerative disc 
disease, the RO's reference to an in-service back 
complaint/diagnosis, and Dr. Peek's November 2001 statement 
suggesting a nexus between the veteran's back disability and 
service, the Board finds it necessary to ascertain the 
etiology of such disability.  See 38 C.F.R. § 3.159(c)(4) 
(2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

During the veteran's April 2004 hearing, he reported working 
at Capital Chemical & Supply Company as a warehouseman 
following service from 1970 to 1983, and then working as a 
mail carrier for the U.S. Postal Service from 1983 to 2001.  
Both positions involved some heavy lifting.  It does not 
appear that an attempt to obtain copies of any medical 
records generated in the course of the veteran's employment 
records has been made.

In analyzing the veteran's claim, it is important to note 
that the veteran presented himself to the emergency room in 
September 1998 with complaints of low back pain after 
performing his duties as a mail carrier.  The veteran 
indicated that he had strained his back one time before but 
denied a history of chronic back pain.  Diagnosis was acute 
back strain.  Associated x-rays of the lumbar spine showed 
severe degenerative changes at L5-S1 with disc space 
narrowing and large osteophyte formation with posterior 
osteophyte resulting in a component of canal compromise. 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  Particularly, the RO must 
provide the veteran with the substance of 
38 C.F.R. § 3.159 (2004).

2.  The RO should obtain a copy of the 
February 1970 service medical record 
pertinent to the back, and ensure that 
the service medical records in the claims 
folder are complete, to include any 
records generated when the veteran was 
stationed in Fort Polk; Red Stone 
Arsenal; Fort Bragg, N.C.; Baumholder, 
Germany; and at the headquarters company, 
Camp Red Cloud, Ouijongbu in Korea.  

3.  The RO should request from the VA 
medical facility in Little Rock all 
recent treatment reports pertinent to the 
back, dated from April 2002 to the 
present.  

4.  After securing any necessary 
authorizations, the RO should contact the 
veteran's former employers (Capital 
Chemical & Supply, U.S. Postal 
Service/Aegon Health Insurance Co.) and 
ask the employers to provide copies of 
all medical records in its possession 
concerning the veteran, including any 
employment-related physical examinations 
or treatment records, or any information 
to assist the VA in obtaining these 
records.  Associate all documents 
obtained with the claims file.

5.  The veteran should be afforded a VA 
examination of the lumbosacral spine in 
order to assess the nature and etiology 
of all current low back disabilities 
identified.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should specifically review the service 
medical records and any newly obtained 
evidence.  The examiner should also 
provide an opinion as to whether any 
current low back disability is more 
likely, less likely, or at least as 
likely as not to be related to service or 
any event therein.  

6.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's claim.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given the opportunity to 
respond thereto.  The SSOC must contain 
the substance of 38 C.F.R. § 3.159 
(2004).  

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is so notified by 
the RO.  38 C.F.R. § 3.655 (2004).  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



